Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 1 of 7




        EXHIBIT A
                  Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 2 of 7




                              Interagency Notice of Change in Control
Public reporting burden for the collection of information for this notice is estimated to average 30 hours, including the time to
gather and maintain data in the required form, to review instructions, and to complete the information collection. Send comments
regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this
burden to: Paperwork Reduction Act, Legal Division, Federal Deposit Insurance Corporation, 550 17th Street, NW, Washington,
D.C. 20429; Secretary, Board of Governors of the Federal Reserve System, 20th St. and Constitution Ave., NW, Washington,
D.C. 20551; Licensing Activities Division, Comptroller of the Currency, 250 E Street, SW, Washington, DC 20219; or Office of
Supervision Policy, Office of Thrift Supervision, 1700 G Street, NW, Washington, D.C. 20552; and to the Office of Management
and Budget, Paperwork Reduction Project, Washington, D.C. 20503.
 An organization or a person is not required to respond to a collection of information unless it displays a currently valid OMB control number.

                                  Interagency Notice of Change in Control

I. Identify:
(a) Name and address of proposed acquirer(s):
(If an individual, provide last name, first name, and middle name)
Hurry, Justine, No middle name




(b) Name and address of depository institution or holding company whose shares are to be acquired:
The Bank of Orrick
113 East South Front Street
Orrick                    MO                           64077

(c) Name, title, employer, address, telephone number, fax number, and e-mail address
of the person to whom inquiries concerning this notice may be directed:
W. Phillip Klinkhardt, Jr.
Consultant
12904 Crystal Avenue
Grandview                                 MO                                  64030
816.781.8971                                                   philklinkhardt@yahoo.corn

2. Is this notice being filed prior to the acquisition of control?       Yes ❑X          No ❑
If the response is no, state the nature of the exception upon which the acquirer is relying for an
exception to the prior notice requirement. If no exception is available, please discuss the reason(s)
that prior notice was not given and modify the wording of the form as appropriate to provide all
necessary information related to the transaction.
3. For each class of voting securities of the depository institution or holding company to be acquired,
provide the total number of voting shares:
(a) Authorized                  1,000
(b) Currently outstanding       1,000
(c) Pro forma outstanding       1,000




Notice of Change of Control for
Justine Hurry
               Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 3 of 7



4. Provide the following information. For any shares registered or to be registered in another name
(such as a trust, corporation, or partnership), indicate the names of registered parties, beneficial
owners and trustees, as applicable.
Full name of each acquirer or             Number of shares       Number of shares per     Number of shares per
transferee                                per class of           class of securities to   class of securities after
                                          securities now         be purchased by or       completion of
                                          owned, controlled,     transferred to the       acquisition
                                          or held                acquirer or transferee
Justine Hurry                                      0                 632.375                   632.375

TOTAL                                              0                 632.375                   632.375
Total as percent of shares
                                                  0%                    63.2%                      63.2%
outstanding per class of securities

5. Indicate:
(a) The purchase price(s) per share of shares to be acquired                $
(b) Total purchase price for the entire proposed transaction                $
(c) The current book value per share
(d) The current market value per share                                     No market for shares, this is offering
(including date and source of information, if available)                   price

6. Discuss the proposal, including the purpose, terms, and conditions of the acquisition, and the
manner in which the acquisition will be made. Summarize and attach copies of all pertinent
documents, such as purchase and sale agreements, shareholder agreements, non-compete agreements,
employment contracts, and trust agreements.
The Bank is in need of additional $2 million in equity to support growth to attain profitability.
Scott Clark is retiring and in poor health. Mr. Clark and his family felt it is in their best interest to
sell their block of shares to an investor who has the capacity to fund the equity injection while
offering them a fair price. Knowing of the Clark's desire to sell, Mrs. Hurry was approached as a
passive investor since Mrs. Hurry has been looking to passively invest in banking. This will be a
cash purchase of existing common shares of the Bank. The proposed price is susceptible to
change as it will be finalized at closing based on the prior month end equity balance.
The purchase agreement is attached as Exhibit A, along with the Powers of Attorney that Mr.
Clark holds to complete the sale.
7. Provide the following information.
       Name of each
   Ac uirer or transferee                  Total urchase Brice                  Source and amount of funds
Justine Hurry                                                         Cash, see financial statement in Mrs. Hurry's
                                                                      Interagency Biographical & Financial Report
Justine Hurry                         $
TOTAL

    (a) If cash funds will be used, provide copies of checking, savings, or money market account
        statements. If assets will be liquidated, list those assets and provide a copy of the documents
        that can verify the timing of such transaction and the amount of the anticipated proceeds.
See the recent statements verifying cash availability. To be attached as Exhibit B.


Notice of Change of Control for
Justine Hurry
               Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 4 of 7



    (b) If any portion of the funds (or other consideration) for the acquisition will be borrowed,
        indicate the name of each borrower, name and address of each lender, amount financed,
        collateral to be pledged, and terms of the transaction, including interest rates, amortization
        requirements, guarantors, endorsers, co-makers, and any other arrangements, agreements, and
        understandings between and among the parties. If applicable, submit a copy of any loan
        commitment letter.
None
    (c) Indicate the means through which the borrowed funds will be repaid. Provide details if the
        acquirer will rely on salaries, dividends, fees, or other funds from the depository institution or
        holding company to be acquired.
Not Applicable
8. Provide the following information.
Name of each                   Number of shares      Number of shares per         Number of shares per class
seller or transferor           per class of voting   class of voting securities   of voting securities after
                               securities now held   to be sold or transferred    completion of acquisition
 William Scott Clark                        276.375                     276.375                0
 Can L. Wegge                                     56                          56               0
 Brandon Heath Wegge                               1                            1              0
 Cheri C. Clark                                    1                            1              0
 John Clark Wegge                                  2                            2              0
 Sloane Elizabeth Wegge                            1                            1              0
 Christopher S. Clark                             55                          55               0
 Jennifer L Clark                                  1                            1              0
 Avery Jane Clark                                  1                            1              0
 Ryder Scott Clark                                 1                            1              0
 Vickie L Clark                                    1                            1              0
 Alexandra Krystine Clark                         13                          13               0
 Barron Travis Clark                              13                          13               0
 Kristi L. Clark                                   1                            1              0
 Annabelle G. Clark                                1                            1              0
 Olivia S Clark                                    1                            1              0
 David Lee Owen                                   16                          16               0
 Steven Michael Owen                              16                          16               0
 Hollyn E. Owen                                   16                          16               0
 Paula Clark Owen                                 97                          97               0
 Randall G or Vicki L Clark                       51                          51               0
 Corey Wong                                        1                            1              0
 David M Owen                                      5                            5              0
 Randall G. Clark                                  5                            5              0
Total                                       632.375                     632.375                0
Total as percent of total
shares outstanding per class               63.2%                       63.2%                 0%
of voting securities

9. Identify any person or parties employed, retained, or to be compensated by any acquirer, or by any
person on behalf of any acquirer, to make solicitations or recommendations to stockholders and
thereby assist in the acquisition. Include a description of the terms of such employment, retainer, or
arrangement for compensation, and provide a copy of any such agreement or contract.
None

Notice of Change of Control for
Justine Hurry
             Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 5 of 7



10. List and provide copies of all invitations, tenders, or advertisements making a tender offer to
stockholders for purchase of their stock in connection with the proposed acquisition.
None
11. Describe in detail any plans or proposals that any acquirer may have to: (a) liquidate the
depository institution or holding company to be acquired, (b) sell its assets, (c) merge it with any
company, or (d) make any other significant change in its business strategy or corporate structure.
(a) No plans to liquidate the Bank.
(b) No plans to sell its assets.
(c) No plans to merge.
(d) Bank management proposes to raise additional equity to expand business and consumer
products. Retiring Chairman does not plan to participate in the equity raise and his family has
decided that they desire to sell their bank stock. Mrs. Hurry was approached in acquiring bank
shares and participating in the equity issue. She agreed and committed to purchasing the Clark
block (63.2% of total shares) and any new shares not subscribed in the upcoming offering. The
Bank current strategic plan is in revision since management has been advised of the change in
ownership and its commitment to fund expansion.
12. If changes are contemplated in the board of directors or senior executive officers of the
depository institution or holding company to be acquired, provide a current and pro forma list of
officers and directors. The regulatory agency with which this notice has been filed should be
contacted to determine the filing or other information requirements associated with changes to the
board of directors or senior executive officers, pursuant to Section 32 of the Federal Deposit
Insurance Act (12 USC 1831i).
                     Current Board                         Post Acquisition Board
        Scott Clark, Chairman (to resign)            Chairman to be determined
        Doug Ayers, President/CEO                    Doug Ayers, President/CEO
        Cheri Clark (to resign)                      Michael Laughlin
        Christopher Clark (to resign)                Max Mountford
        Mike Graff                                   Mike Graff
                                                     Community Resident to be determined
                                                     Community Resident to be determined
Mrs. Hurry is a passive investor. She will not sit on the Board, or be actively engaged in
managing the Bank. She will refer depositors and borrowers, but will not direct management
decisions.
 The Clarks will be retiring from the Board. Existing directors Doug Ayers (CEO) and Mike Graff
will remain. Max Mountford and Michael Laughlin, retired bank executives, have expressed an
interest in accepting appointments to the Board. Mrs. Hurry has asked for other community
leader nominations to fill vacant seats. Once nominees are determined, we will notify
regulators.
13. For each acquirer, indicate any positions currently held (director, officer, or employee) in any
other depository institution or holding company. Also indicate if any acquirer directly or indirectly
(such as through personal trusts, corporations, or similar arrangements) owns, controls, or has power
to vote 10 percent or more of any class of voting securities or other voting equity interests of any
other depository institution or holding company.

Notice of Change of Control for
Justine Hurry
               Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 6 of 7



         Name of each              Name and address of       Position and              Percent
         acquirer or transferee    each depository           Date appointed            ownership of
                                   institution or holding                              institution
                                   company
         None


14. If any office of any depository institution or holding company with which the acquirer is
currently associated is located in the same geographic market as the subject institution, provide the
name and location of each office of such other organization.
None
15. If the proposed acquirer is not an individual (or a group of individuals acting in concert) and the
acquirer is engaged, directly or indirectly (including through a subsidiary), in insurance activities that
are supervised by a state insurance regulator, provide:
         (a) The name of the company.
         (b) A description of the insurance activity that the company is engaged in and has plans to
         conduct.
         (c) A list of each state and the lines of business in that state in which the company holds, or
         will hold, an insurance license. Indicate the state where the company holds a resident license
         or charter, as applicable.
Not Applicable
Privacy Act Notice
A copy of this document is provided to the appropriate regulatory agency as required under 12 USC 1817(j) and
implementing regulations. This notice, including supporting material, is available to the public upon request under
the provisions of the Freedom of Information Act (5 USC 552). Contact the appropriate regulatory agency for the
specific procedures under which the notice would be disclosed to the public. To the extent that it contains personal
and financial information concerning individual acquirers of depository institutions and holding companies, the
information may be subject to the Privacy Act of 1974 (5 USC 552a), which provides safeguards for personal
information. The applicability of the Privacy Act to the information provided on this document will depend on the
manner in which the appropriate federal banking agency maintains such information.
This form solicits information that will enable the regulatory agencies to evaluate and make a decision on each
proposed change in control under the standards prescribed by the Change in Bank Control Act. Failure to provide
information requested in connection with the processing of this notice could result in disapproval of a proposed
acquisition or a determination that complete notice has not been submitted. Any person acquiring control of a
depository institution or holding company without filing a notice prior to the proposed acquisition may be subject to
substantial civil money penalties. The Change in Bank Control Act requires the regulatory agencies processing this
notice to furnish copies of this information to other federal and state banking authorities. Where possible violations
of laws or regulations are disclosed, relevant information may be made available to other regulatory agencies or
other law enforcement or governmental agencies. Identification of parties to a proposed transaction and details of
that transaction, to the extent material to the regulatory agency's determination, may be incorporated in orders and
notices issued under the Change in Bank Control Act or otherwise made public.
Certification
This notice must be signed by each acquiring party, or by at least two directors, officers, partners, or others
authorized to sign on behalf of an acquiring party that is not an individual.
I certify that the information contained in this notice has been examined carefully by me and is true,
correct, and complete, and is current as of the date of this submission. I acknowledge that any
misrepresentation or omission of a material fact constitutes fraud in the inducement and may subject
me to legal sanctions provided by 18 USC 1001 and 1007.


Notice of Change of Control for
Justine Hurry
             Case 1:18-cv-02435 Document 1-1 Filed 10/24/18 Page 7 of 7



I acknowledge that approval of this notice is in the discretion of the appropriate federal banking
agency. Actions or communications, whether oral, written, or electronic, by an agency or its
employees in connection with this filing, including approval if granted, do not constitute a contract,
either express or implied, or any other obligation binding upon the agency, other federal banking
agencies, the United States, any other agency or entity of the United States, or any officer or
employee of the United States. Such actions or communications will not affect the ability of any
federal banking agency to exercise its supervisory, regulatory, or examination powers under
applicable law and regulations. I further acknowledge that the foregoing may not be waived or
modified by any employee or agent of a federal banking agency or of the United States.
Signed this 27th day of September, 2017,



Signature
Justine Hurry




Notice of Change of Control for
Justine Hurry
